DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This non-final Office action is in response to the amendment filed 6/26/20 which canceled claims 1-19 and added new claims 20-39.  Claims 20-39 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information 

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,336,136.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are not material to patentability.

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,019,166.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are not material to patentability.

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,642,495.  Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are not material to patentability.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 20, 22, 25, 26, 31, 33, 37, and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2011/0055458 to Kuehne.

Regarding claims 20, 31, and 37, Kuehne shows the claimed storage system in Fig. 1a, for example.  He shows the claimed plurality of memory blocks as NAND flash array 130.  He shows the claimed controller as 
“[0130] The motivation for the wearleveling process is to wear out each device of the array of Flash RAM nonvolatile memory devices equally. The erase counts for all blocks in the erase count table are monitored after each block erase is executed during a garbage collection process. The erase counts for each block of the array of Flash RAM nonvolatile memory devices should be within a sliding window. The sliding window is based on the minimum block erase count plus an erase count threshold value. When a block's erase count is greater than the minimum block erase count plus the erase count threshold value, the block with the minimum block erase count is copied to the block with that exceeds the erase count threshold value from the minimum block erase count and the block with the minimum block erase count is erased and becomes a new spare block.”
In the last sentence of 0130, Kuehne describes the same operation as is claimed, namely that when a block with a high erase count is located (a block whose erase count exceeds the minimum erase count plus the erase count threshold value), that block is not selected for erasure (deletion) but rather a second block is selected (a block with a minimum erase count) so that the second memory block’s valid data is copied to the high erase count block and the low erase count block is erased (raising its erase count while 

Regarding claims 22, 33, and 39, Kuehne’s second memory block has a minimum erase count, so it does not exceed the wear count threshold.

Regarding claims 25 and 26, Kuehne’s device operates as claimed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 21, 23, 32, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0055458 to Kuehne.

Kuehne does not mention selecting the second block randomly or regardless of the wear count value.  However, it would have been obvious to one of ordinary skill in the art to select it randomly to avoid the structure and processes required to select it based on which block has the lowest erase count, as Kuehne’s device does.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 20, 22, 25, 26, 31, 33, 37, and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2009/0172499 to Olbrich et al.

Regarding claims 20, 31, and 37, Olbrich shows the claimed storage system in Fig. 1, for example.  He shows the claimed plurality of memory blocks as flash memory module 108.  He shows the claimed controller as SSD controller 106.  He describes the claimed process at 1067, copied here (emphasis added): 
“[1067] In a different embodiment, SSD Controller 106 could use explicit wear leveling techniques. For example, in identifying SuperBlocks to be subjected to garbage collection, SSD Controller 106 could preferentially choose SuperBlocks with a relatively low erase count identified in Erase Count Field 3507 (see FIG. 35). The Erase Count information for each SuperBlock could be stored in a row in the Reverse Table, in a manner similar to Time Stamp Field 3405. SSD Controller 106 could use Erase Count information to break garbage collection ties between SuperBlocks with the same number of valid SuperPages (see discussion in connection with FIG. 56), or could use the Erase Count information to divide SuperBlocks into SuperBlocks with an Erase Count value that exceeds a threshold could be identified so that they are preferentially not chosen for normal garbage collection, thereby reducing additional wear on such SuperBlocks.”
In the last sentence of 1067, Olbrich describes the same operation as is claimed, namely that when a block with a high erase count is located, that block is not selected for erasure (deletion) but rather a second block is selected so that the second memory block’s valid data is copied to a different block and then the block is erased (raising its erase count while not affecting the erase count of the high erase block -- the same operation as claimed).

Regarding claims 22, 33, and 39, Olbrich’s second memory block has a lower erase count, so it does not exceed the wear count threshold.

.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23, 32, 34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0172499 to Olbrich et al.

Olbrich does not mention selecting the second block randomly or regardless of the wear count value.  However, it would have been obvious to one of ordinary skill in the art to select it randomly to avoid the structure .

Allowable Subject Matter
Claims 24, 27-30, 35, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132